Citation Nr: 0307443	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  99-04 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for dizziness

4.  Entitlement to service connection for high and low blood 
pressure.

5.  Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to March 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied service 
connection for multiple conditions.  The veteran filed a 
timely appeal of the denial of service connection for 
headaches, dizziness, high and low blood pressure, feet 
problems, and a hearing loss disability.  

In February 2002, the veteran testified at a hearing before 
the undersigned Member of the Board sitting at the RO.  The 
veteran indicated that his physician had told him that his 
autonomic dysfunction may have existed during active service.  
This matter is referred to the RO for further development, if 
necessary.  

The issues of service connection for headaches, dizziness, 
high and low blood pressure, and feet problems are the 
subject of the Remand below.  




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for a hearing loss 
disability has been developed.

2.  During active service, the veteran had in-service noise 
expose while working as an automotive mechanic.  

3.  Service medical records show that the veteran developed a 
bilateral hearing loss disability.  

4.  Post service medical evidence shows that the veteran 
presently has a bilateral hearing loss disability.  


CONCLUSION OF LAW

The veteran's present bilateral hearing loss disability was 
due to, or resulted from, in-service acoustic trauma.  
38 U.S.C.A. §§ 101, 1110, 5100, 5102-5103A, 5106, 5108 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim for service connection for a hearing loss 
disability.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2002); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has duties to 
notify and to assist claimants.

Inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to grant 
service connection for the veteran's hearing loss disability, 
development as to this matter to comply with the VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review and final disposition of this issue.

Service connection may be granted for disabilities that were 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  The Board concludes that medical evidence is needed 
to lend plausible support for the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for its resolution.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See also, 38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  

In the present case, the veteran contends that his bilateral 
hearing loss disability resulted from in-service acoustic 
trauma.  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2002).  

Service medical records show that the veteran developed a 
hearing loss disability during active military service.  The 
veteran's enlistment examination is negative for any 
complaints or diagnosis of a hearing loss disability.  
However, subsequent service medical records show a diagnosis 
of hearing loss.  A September 1989 audiological examination 
report noted that the veteran had a H3 hearing loss profile 
and was exposed to hazardous noise.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35 
35
30
30
30
LEFT
30
25
25
20
15

A June 1992 in-service audiological evaluation indicates that 
pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
50
45
LEFT
35
35
40
40
35

Similarly, a January 1993 audiological examination revealed 
the following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
20
25
30
LEFT
40
30
25
20
20

In October 2001, the veteran was afforded a VA examination.  
He reported decreased hearing since approximately 1989.  He 
reported that he had trouble understanding speech when there 
were multiple talkers or when background noise was present.  
He also had difficulty hearing voices on the telephone.  He 
reported in-service noise exposure while working as an 
automotive mechanic and while on the rifle range.  He also 
reported excessive noise exposure while a civilian; however, 
he used hearing protection.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
30
35
LEFT
25
20
30
30
35

Average puretone threshold in the right ear was noted to be 
26 decibels and average puretone threshold in the left ear 
was noted to be 29 decibels.  Speech audiometry revealed 
speech recognition ability of 92 bilaterally.  In light of 
these speech recognition scores, the Board finds that the 
veteran presently has a hearing loss disability in accordance 
with VA regulations.  See 38 C.F.R. § 3.385.  

As the evidence set forth above shows that the veteran 
sustained in-service acoustic trauma that has resulted in a 
present bilateral hearing loss disability, service connection 
is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).


ORDER

Service connection for a bilateral hearing loss disability is 
granted, subject to the laws and regulations governing the 
payment of VA benefits.


REMAND

After a review of the evidence, the Board finds that further 
development of the case by the RO is required to ensure that 
VA has complied with its statutory and regulatory duties to 
assist the veteran in developing his claims of service 
connection for headaches, dizziness, high and low blood 
pressure, and a bilateral foot disorder and to notify him of 
the information and evidence necessary to substantiate these 
claims.  

During the course of this appeal, there has been a 
significant change in the law during the pendency of this 
appeal contained in the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The final 
rules implementing the VCAA were published on August 29, 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  These duties to assist and notify require VA to 
notify a claimant of which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Based on a review of the record, the veteran has not been 
fully notified of the VCAA as required under Quartuccio.  In 
particular, the veteran has not been informed of the 
information necessary to substantiate his claim, what 
information was required from him, and what VA was doing to 
assist him in developing his claim.  

Recently, the veteran submitted a statement received by the 
Board in April 2003.  In this statement the veteran indicated 
that he had no further evidence or argument to present in 
support of his claim.  However, he asserted that VA did not 
have all of his service medical records.  He desired VA to 
request these records again.  In light of the duty to assist 
the veteran in obtaining pertinent service records, on 
remand, the RO should make an effort to ensure that all 
pertinent service medical records are obtained and associated 
with the claims folder.   

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should ask the veteran to 
provide details information regarding the 
claimed service medical records that have 
not been associated with the claims 
folder.  In particular, he should 
identify the disabilities for which he 
received in-service treatment, the date 
of such treatment, and the location where 
he received the treatment.  Upon 
completion of the foregoing, the RO 
should make an effort to obtain any 
service medical records that are not 
presently associated with the claims 
folder.  

2.  In addition, the RO must notify the 
veteran of the VCAA in writing, informing 
him of VA's obligations to him under the 
law.  In particular, the RO should ensure 
that the new notification requirements 
and development procedures and the 
implementing regulations are fully 
complied with and satisfied.  Thereafter, 
the RO should review the claims file and 
ensure that the above development has 
been conducted and completed in full. 
Then, the RO should undertake any further 
actions required to comply with the VCAA.

3.  After completing the foregoing, the 
RO must readjudicate the remaining issues 
on appeal.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case.  The 
veteran and his representative should be 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

